DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
It appears, based on applicant’s remarks filed 05/31/2022 that there was an attempt at filing amended drawings, however the sheets are blank.
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claims 1-7 recite the status identifier “Previously withdrawn”, which is not a recognized status identifier. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended. See 37 CFR 1.121(c).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over GEORGE BOSMAJIAN (US 1389932 A; hereinafter Bosmajian) in view of Wen-Yin; Wu (US 5099664 A; hereinafter Wen-Yin).
Regarding claim 8 Bosmajian teaches:
A method of narrowing a gap between at least two limbs of a plant, wherein said method allows a user to secure said at least two limbs together. (See Fig. 2); (Page 1, lines 31-41)
Said method comprising the steps of: providing a connector device having: a first member, having a first hook at a first end, extending to a receptacle at a second end. (See Fig. 1 C, C2, E, note in the full extension of the device the receptacle would be at C2); (Page 1, lines 80-82)
wherein said receptacle has an aperture, having a central axis and a tongue. (See Fig. 1 E, D); (Page 1, lines 60-75)
Wherein said central axis of said aperture is unobstructed by said first hook. (See Fig. 3 C1)
A second member, having a second hook at a first end. (See Fig. 1 B, B1)
Identifying a gap between a first limb and a second limb. (Note the gaps between limbs in Fig. 2); (Page 1, lines 87-92)
Attaching said first hook of said first member to said first limb by placing said first hook around said first limb. (See Fig. 2); (Page 1, lines 87-102)
Attaching said second hook of said second member to said second limb by placing said second hook around said second limb. (See Fig. 2); (Page 1, lines 87-102)
and adjusting said first member and said second member such that said set distance between said first hook and said second hook is reduced until a desired distance between said first limb and said second limb is reached. (See Fig. 2); (Page 1, lines 87-102)
Bosmajian does not explicitly teach. Wen-Yin teaches:
A member extending to a strip at a second end having a length of threading with a series of teeth. (See Fig. 2 #3)
Configuring said aperture of said receptacle and said threading to face one another; easing said strip into said aperture of said receptacle such that said teeth of said threading engages with said tongue of said aperture, thereby connecting two members such that there is a set distance between the two members. (See Fig. 2 #1 aperture at #11, 3, 5); (Col. 2, lines 34-40)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the second member of Bosmajian to include threading with a series of teeth such that the teeth engage with the tongue, as taught by Wen-Yin in order to gain the advantages of improving the locking engagement of the device, since “zip tie” fastening connections are well known, further verified by the applicant in the instant disclosure (page 5). 
One of ordinary skill would have recognized that the results of the combination were predictable, and that the claimed method steps would have been performed in the normal operation of the device cited above.
Regarding claim 9 Bosmajian, in view of Wen-Yin, as shown above, discloses all of the limitations of claim 8. Bosmajian does not explicitly teach. Wen-Yin further teaches:
Wherein said step of providing a connector device, further comprises said series of teeth being raised linear bumps with a curved side and a straight wall side. (See Fig. 2 #3, 31)
It would have been obvious to one of ordinary skill within the art before the effective filing date to modified the device of Bosmajian, to include the bump shape of Wen-Yin in order to gain the advantages of improving the locking engagement.
Regarding claim 10 Bosmajian, in view of Wen-Yin, as shown above, discloses all of the limitations of claim 8. Bosmajian further teaches:
Further comprising the step of adjusting said first hook to face said second hook such that said first hook and said second hook are facing the same direction when connected. (See Fig. 1 B, C); (Page 1, lines 46-49)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bosmajian in view of Wen-Yin further in view of CHA CHAN YEOL (KR 20180017875 A; hereinafter Yeol). 
Regarding claim 11 Bosmajian, in view of Wen-Yin, as shown above, discloses all of the limitations of claim 8. Bosmajian, in view of Wen-Yin does not teach. Yeol teaches:
Adjusting a first hook and a second hook to face in opposite directions when connected. (See Figs. 9 and 10 hooks can be flipped and adjusted to face either direction); [0037]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the hooks of Bosmajian in view of Wen-Yin to include the step of adjusting said first hook and said second hook to face in opposite directions when connected, as taught by Yeol, in order to gain the advantages of improved adjustability.
Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bosmajian.
Regarding claim 12 Bosmajian teaches:
A method of narrowing a gap between a first limb and a second limb of a plant, wherein said method allows a user to secure said at least two limbs together, said method comprising the steps of: (See Fig. 2); (Page 1, lines 87-102)
providing a connector device having: a first member, having a first hook at a first end, extending to a first connector at a second end. (See Fig. 1 C, C1, D, E)
a second member, having a second hook at a first end, extending to a second connector at a second end. (See Fig. 1 B, B1)
identifying said gap between said first limb and said second limb. (See Fig. 2 gaps between limbs of T);(Page 1, lines 87-102)
attaching said first hook of said first member to said first limb by placing said first hook around said first limb, such that said first connector extends toward said second limb. (See Fig. 2 gaps between limbs of T);(Page 1, lines 87-102)
attaching said second hook of said second member to said second limb by placing said second hook around said second limb, such that said second connector extends toward said first connector on said first hook. (See Fig. 2 gaps between limbs of T);(Page 1, lines 87-102)
and narrowing said set distance such that said first member and said set distance between said first and second hook corresponds to a desired distance between said first limb and said second limb thereby reducing said gap between said first limb and said second limb. (Page 1, lines 87-102)
Bosmajian does not explicitly teach connecting said first connector to said second connector, thereby connecting said first member to said second member such that there is a set distance between said first hook and said second hook after the steps of attaching first and second hooks to first and second limbs. However, the structure of the device of Bosmajian is such that one of ordinary skill within the art would have been able to perform the claimed method steps and the results would have been predictable. The device of Bosmajian would have the intended result of narrowing the distance between two limbs.
Regarding claim 13 Bosmajian, as shown above, discloses all of the limitations of claim 12. Bosmajian further teaches:
wherein said first connector in said step of providing a connector device, further comprises a receptacle, wherein said receptacle has an aperture, having a central axis, and a tongue and wherein said central axis of said aperture is unobstructed by said first hook. (See Fig. 1 C, E, D); (Page 1, lines 60-75)\
Regarding claim 14 Bosmajian, as shown above, discloses all of the limitations of claim 12. Bosmajian does not teach. Wen-Yin teaches:
a strip having a length of threading with a series of teeth. (See Fig. 2 #3)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the second member of Bosmajian to include threading with a series of teeth such that the teeth engage with the tongue, as taught by Wen-Yin in order to gain the advantages of improving the locking engagement of the device, since “zip tie” fastening connections are well known, further verified by the applicant in the instant disclosure (page 5). 
Regarding claim 15 Bosmajian, as shown above, discloses all of the limitations of claim 12. Bosmajian further teaches:
Further comprising the step of adjusting said first hook to face said second hook such that said first hook and said second hook are facing the same direction when connected. (See Fig. 1 B, C); (Page 1, lines 46-49)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bosmajian in view of Yeol. 
Regarding claim 16 Bosmajian, in view of Wen-Yin, as shown above, discloses all of the limitations of claim 12. Bosmajian does not teach. Yeol teaches:
Adjusting a first hook and a second hook to face in opposite directions when connected. (See Figs. 9 and 10 hooks can be flipped and adjusted to face either direction); [0037]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the hooks of Bosmajian to include the step of adjusting said first hook and said second hook to face in opposite directions when connected, as taught by Yeol, in order to gain the advantages of improved adjustability.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                          

/MONICA L PERRY/Primary Examiner, Art Unit 3644